  Case 2:17-cv-00209-PLM-MV ECF No. 66 filed 06/17/20 PageID.550 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

ROBERT DYKES-BEY, #201541,                    )
                       Plaintiff,             )
                                              )     No. 2:17-cv-209
-v-                                           )
                                              )     Honorable Paul L. Maloney
THOMAS FINCO, et al.,                         )
                          Defendants.         )
                                              )

                                    JUDGMENT

      The Court has resolved all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACITON IS TERMINATED.

      IT IS SO ORDERED.

Date: June 17, 2020                                     /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
